Exhibit Universal City Florida Holding Co. I and Universal City Florida Holding Co. II Announce Receipt of Requisite Consents in its Previously Announced Tender Offer and Consent Solicitation for 8 3/8% Senior Notes due 2010 and Floating Rate Senior Notes due 2010 ORLANDO, FLORIDA (Nov 05, 2009) – Universal City Florida Holding Co. I and Universal City Florida Holding Co. II (collectively, “Holdings”) announced today that UCFH I Finance, Inc. and UCFH II Finance, Inc. and they (together, the “Issuers”), as of 5:00 p.m., prevailing eastern time, on November 5, 2009, have received tenders and consents from holders of $137,128,000 in aggregate principal amount of their 8 3/8% Senior Notes due 2010 (the “8 3/8% Notes”), representing 91.419% of the outstanding 8 3/8% Notes, and $299,400,000 in aggregate principal amount of their Floating Rate Senior Notes due 2010 (the “Floating Notes” and, together with the 8 3/8% Notes, “the Notes”), representing 99.8% of the outstanding Floating Notes. As a result of the receipt of the requisite consents, the Issuers have entered into a supplemental indenture with the trustee effecting the Proposed Amendments(as defined in the Tender Offer Documents) to the indenture governing the Notes.The Proposed Amendments, however, will become operative only when the validly tendered Notes are accepted for payment by the Issuers pursuant to the terms of the tender offer and consent solicitation.In accordance with the terms of the tender offer and consent solicitation, tendered Notes may no longer be withdrawn and delivered consents may not be revoked, unless the tender offer is terminated without any Notes being purchased thereunder or the Issuers are otherwise required by law to permit withdrawal or revocation. Holders who have not yet tendered their
